--------------------------------------------------------------------------------

Exhibit 10.4
 
January 2009


TENNESSEE VALLEY AUTHORITY
EXECUTIVE LONG-TERM INCENTIVE PLAN




PURPOSE


The Executive Long-Term Incentive Plan (“ELTIP” or “Plan”) is designed to
provide Manager/Specialist employees in “especially critical” positions with
incentive opportunities based on successful achievement of established financial
and/or operational goals measured over a multi-year period.  The Plan, in
conjunction with salary, annual incentive compensation, and long-term deferred
compensation, provides total direct compensation opportunities similar to those
found at competing companies.




PARTICIPATION


Participation is limited to “especially critical” positions that have the
ability to directly impact TVA’s long-term strategic objectives.  The Board of
Directors, the Chief Executive Officer (“CEO”), or their delegatees, approve the
Participants in the Plan in accordance with then existing delegations of
authority.




PERFORMANCE CYCLE


Each performance cycle extends for a period of three consecutive fiscal years.


A new performance cycle begins at the start of each TVA fiscal year (October 1).


An example of the three-year performance cycle with overlapping cycles is
illustrated below:



           
Performance Cycle
FY 2008
FY 2009
FY 2010
FY 2011
FY 2012
           
1 - FY08
         
2 - FY09
         
3 - FY10
         





PERFORMANCE MEASURES AND GOALS


The Plan incorporates the use of Performance Measures that focus primarily on
the achievement of TVA’s long-term financial and/or operational
goals.  Performance Measures and Goals are measured over the three-year period
of the performance cycle.


Performance Measures, Performance Measure weighting, and the identification of
Performance Goals for each Performance Measure, will be established for each
performance cycle in accordance with reservations and delegations of authority
under the TVA Compensation Plan and communicated in administration of the Plan
by the Vice President, Human Resources.




ELTIP INCENTIVE OPPORTUNITY


ELTIP Incentive Opportunities for each Participant are established based on
market data, level of responsibility, and relationship with other TVA positions
in order to ensure a consistent approach among TVA organizations.  ELTIP
Incentive Opportunities under the Plan are designed to align each Participant’s
Total Direct Compensation with relevant labor market practices.

 
 

--------------------------------------------------------------------------------

 

The basis of a target award opportunity is a percentage of the Participant’s
salary, which is established based on the Participant’s position within TVA.




AWARD DETERMINATION


ELTIP Awards are based on achieved level of performance compared to the
established Performance Measures and Goals over the Performance Cycle and the
ELTIP Incentive Opportunity for each Participant calculated as follows:


ELTIP Award
=
Salary
x
ELTIP Incentive
x
Percent of Opportunity
       
Opportunity
 
Achieved



ELTIP Awards are calculated based on Participants’ salaries at the end of the
performance cycle.  Final ELTIP Awards for each Participant may be adjusted by
the Board of Directors, the CEO, or other appropriate delegated officer based on
the evaluation of the Participant’s individual achievements, peer group
comparisons, and performance results over the Performance Cycle.  The maximum
ELTIP Award allowed under this Plan is 150 percent of the ELTIP Incentive
Opportunity for each Participant, unless a different maximum is approved by the
Board of Directors or its delegatee.




AWARD ELIGIBILITY


A Participant must be a full-time employee at the end of the Performance Cycle
in order to be eligible to receive an award.


Participants who have participated in the Plan for the entire Performance Cycle,
or Participants who are not new TVA employees at the time they become
participants in the Plan, will be eligible to receive a full award.


Except as set forth above, Participants who become participants in the Plan at a
time other than the beginning of a Performance Cycle, and who are employed at
the end of the Performance Cycle, will be eligible to receive a Prorated Award
based on the number of full months he/she has been a Participant in the
Performance Cycle.


Notwithstanding the above, if a Participant’s employment is terminated due to
death or Disability, then the Participant will receive a Prorated Award for the
Performance Cycle ending on September 30th following the date of termination of
employment, but no other Performance Cycles.




PAYMENT OF AWARDS


ELTIP Awards are paid in a lump sum during the first quarter of the next fiscal
year following each performance cycle but no later than March 15th of the next
calendar year following the year in which the Awards are earned. All ELTIP
Awards will be approved by the Board of Directors, the CEO, or other delegated
officer prior to payment.


In the event a Participant’s employment is terminated due to death or
Disability, the Prorated Award will be calculated assuming target achievement
and paid either (i) by the last day of the first full calendar month following
the receipt of proper proof of the Participant’s death, or (ii) within 90 days
of termination of employment due to Disability.

 
2

--------------------------------------------------------------------------------

 

DEFERRAL ELECTION OPTION


Performance-Based Compensation


Participants may be eligible to elect to defer all or a portion of any eligible
ELTIP Award for a Performance Cycle to the TVA Deferred Compensation Plan under
the following conditions:


 
·
Deferral election must be made on or before the date that is six (6) months
before the end of the Performance Cycle;

 
·
The deferral must be made in 25% increments of the actual ELTIP Award and is
irrevocable as of the date set forth above;

 
·
Deferred amounts will be paid out upon the Participant’s Separation from Service
in either a lump sum or in 5 or 10 annual installments, as elected by the
Participant; and

 
·
The Participant performs services at TVA continuously from the date the
Participant’s performance criteria are established through the date a deferral
election is made.



ELTIP Awards are eligible for deferral to the extent (i) they constitute
“performance-based compensation,” as that term is defined in 26 CFR §1.409A-1(e)
of the Internal Revenue Code section 409A final regulations, and (ii) the amount
of the awards has not become readily ascertainable at the time of the deferral
election.


First Year of Eligibility


Participants who become participants in the Plan at a time other than the
beginning of the Performance Cycle may be eligible to elect to defer a portion
of any eligible ELTIP Award for the Performance Cycle to the TVA Deferred
Compensation Plan under the following conditions:


 
·
Deferral election must be made within thirty (30) days after the date the
Participant becomes eligible to participate in the Plan;

 
·
The deferral election choices are 25%, 50% or 75% of the actual ELTIP Award, to
the extent such choices are available to the Participant;

 
·
The deferral is irrevocable as of the date set forth above; and

 
·
Deferred amounts will be paid out upon the Participant’s Separation from Service
in either a lump sum or in 5 or 10 annual installments, as elected by the
Participant.



The amount of ELTIP Award eligible for deferral depends on the number of days
remaining in the Performance Cycle after the date of the Participant’s election
over the total number of days in the Performance Cycle as set forth in 26 CFR
§1.409A-2(a)(7) of the Internal Revenue Code section 409A final regulations




PLAN ADMINISTRATION


ELTIP Incentive Opportunities, Performance Measures and Goals, and the results
of the Performance Measures and Goals for each Participant are approved for each
Performance Cycle in accordance with the TVA Compensation Plan and the
delegations thereunder.


The Plan will be administered by the Vice President, Human Resources.  Corporate
Human Resources will develop and interpret all rules for the administration of
the Plan.




TERMINATION OR AMENDMENT OF THE PLAN


The Board of Directors, or its delegatee, may at any time modify, suspend,
terminate, or amend the Plan in whole or in part.

 
3

--------------------------------------------------------------------------------

 

COMPLIANCE WITH SECTION 409A
At all times, to the extent Internal Revenue Code section 409A and its
implementing regulations (collectively, “Section 409A”) applies to amounts
deferred under this Plan: (a) this Plan shall be operated in accordance with the
requirements of Section 409A; (b) any action that may be taken (and, to the
extent possible, any action actually taken) by the Board, or its delegatee, and
the Participants shall not be taken (or shall be void and without effect), if
such action violates the requirements of Section 409A; (c) any provision in this
Plan that is determined to violate the requirements of Section 409A shall be
void and without effect; and (d) any provision that is required by Section 409A
to appear in this Plan that is not expressly set forth shall be deemed to be set
forth herein, and this Plan shall be administered in all respects as if such
provision were expressly set forth herein.




DEFINITION OF TERMS


Disability
Term “disability” as defined in 26 CFR §1.409A-3(j)(4)(xii) of the Internal
Revenue Code section 409A final regulations.
   
ELTIP Award
Actual dollar amount awarded to a Participant under the ELTIP.
   
ELTIP Incentive Opportunity
Award opportunity expressed as a percent of the Participant’s salary.
   
Especially Critical
A position that has the ability to significantly impact the long-term financial,
and/or operational objectives critical to TVA’s overall success.
   
Participant
An officer or other Manager/Specialist employee in an Especially Critical
position approved to be eligible to receive an award under the ELTIP.
   
Performance Cycle
The three-year period of time over which performance is measured for the purpose
of awarding incentives.
   
Performance Goals
The long-term strategic goals established for each Performance Measure used to
determine the ELTIP Award.
   
Performance Measures
The specific metrics used to measure performance.
   
Prorated Award
Method used to determine the ELTIP Award amount for an employee not eligible to
receive a full award.  Pro-ration is based on the number of full months of
participation in a given Performance Cycle.
   
Separation from Service
Term “separation from service” as defined in 26 CFR §1.409A-1(h) of the Internal
Revenue Code section 409A final regulations.
   
Total Direct Compensation
Term used by TVA that includes salary plus Annual Incentive Award plus ELTIP
Award plus LTDCP annual credits.

 
 
4

--------------------------------------------------------------------------------